ACCEPTED
                                                                                 13-15-00188-CV
                                                                 THIRTEENTH COURT OF APPEALS
                                                                        CORPUS CHRISTI, TEXAS
                                                                            6/11/2015 4:48:09 PM
                                                                          CECILE FOY GSANGER
                                                                                          CLERK


                       CAUSE NO. 13-15-00188-CV
                      IN THE   COURT OF APPEALS13th COURT
                                                      FILED IN
                                                          OF APPEALS
              FOR THE THIRTEENTH DISTRICT OF TEXAS
                                        CORPUS  CHRISTI/EDINBURG, TEXAS
                    AT CORPUS CHRISTI, TEXAS6/11/2015 4:48:09 PM
                                                   CECILE FOY GSANGER
                                                         Clerk

                       DONNIE DOYLE BROWN,
                               APPELLANT,
                                     VS.

   CORPUS CHRISTI REGIONAL TRANSPORTATION AUTHORITY,
                               APPELLEE.
    APPEALED FROM THE COUNTY COURT AT LAW NO.             1,   NUECES
                      COUNTY, TEXAS
                 THE HONORABLE ROBERT VARGAS


           BRIEF OF APPELLANT, DONNIE DOYLE BROWN
LAW OFFICE OF KEN HANNAM
PARK GREEN ATRIUM
4444   CORONA DRIVE, SUITE     119
CORPUS CHRISTI, TEXAS 78411
TEL: (361) 853-8833; FAX: (361) 853-8946

ATTORNEY FOR APPELLANT
                    ORAL ARGUMENT REQUESTED
             NAMES OF ALL PARTIES AND THEIR COUNSEL
APPELLANT
DONNIE DOYLE BROWN
TRIAL & APPELLATE COUNSEL
KEN HANNAM
Law Office  of Ken Hannam
Park Green Atrium
4444 Corona Drive, Suite 119
Corpus Christi, Texas 78411
Tel: (361) 853-8833
Fax: (361) 853-8946
E-Mail: kenhannamlaw@yahoo.com

APPELLEE
CORPUS CHRISTI REGIONAL TRANSPORTATION AUTHORITY
TRIAL COUNSEL
THOMAS A. SILVER
Dunn, Weathered, Coffey, Rivera & Kasperitis, P.C.
611 South Upper Broadway
Corpus Christi, Texas 78401
Tel: (361)883-1594
Fax: (361)883-1599
E-Mail: tsilVer@dwcrk.net

APPELLATE COUNSEL
KEN FIELDS
McKibben & Villarreal
555 North Carancahua, Suite 1100
Tel: (361)882-6611
Fax: (361) 883-8353
E-Mail: kﬁel;ls@rncV-law.com
                                   TABLE OF CONTENTS
                                                                                                hgﬂ
        Names of All Parties and Their Counsel              ........................................ ..i


        Table of Contents       ............................................................. ..ii&iii


III.    Index of Authorities       ................................................................. ..iv


IV.     Statement of Case        ................................................................. ..2


        Statement Regarding Oral Argument              ............................................ ..2


VI.     Issues Presented ....................................................................             ..2


VII.    Statement of Facts       ................................................................. ..3


VIII.   Summary of Argument           ............................................................. ..5


IX.     Standard of Review        ................................................................ .8     .




        Argument and Authorities          ......................................................... ..9


        -      The Law      ...................................................................... ..9

        -      The Circumstantial Evidence of “Subjective Awareness of Fault”                      ...l2

                 1.    Argument on “Highly Intoxicated”             ..............................   ..       13
               2.      Other Cases Distinguished ..................................... ..14
                 3.    Purpose of Notice Requirement Satisﬁed ...................... ..15

XI.     Conclusion      ......................................................................... .. 1 6


XII.    Prayer    ...............................................................................    ..       16

XIII. Certificate of Service .............................................................. ..17

XIV. Certiﬁcate of Compliance ......................................................... ..l8
XV. Appendix   ..........................................................................    ..      19

     1.   Order Granting Plea To The Jurisdiction          ............................... ..19

    2.    Corpus Christi Police Accident Report           ............................... ..19

    3.    RTA — Bus Driver Report        ................................................ ..19

    4.    RTA — Supervisor Report        ................................................ ..         19

    5.    Photographs of side of Bus and Driver’s side View mirror              ..........   .   .   19

    6.    RTA rules   on checking right mirror for passengers running to
          catch the bus & so on .....................................................        ..19

    7.    Donnie Brown’s Affidavit        ............................................... ..19

    8.    Caller.corn   — Audit — RTA should work on reducing accidents ..... ..19




                                          iii
                               HVDEX OF AUTHORITIES
                                                                                                       Page #

Casso,   MD.      vs.    Brand 776 SW2d 551, 558            (Tex. 1989) .................. ..9&16


City of Dallas          vs.    Carbafal 278   SW2d 802, 804                (Tex.     App.    — Dallas
2009)    rev. 0.2.   324 SW3d 537        (Tex.      2010)   ..................................... ..11


City ofDallas        vs.      Carbaial 324   SW3d 537 (Tex.            2010)          ................... ..14


OrtizGuevara vs. City of Houston 2014 WL 1661, 837 p4 (Tex. App —
Houston 514'” Dist. z 2014; .................................................. ..7&11

Marsaglia vs. The University of Texas El Paso 22 SW3d 1, 4 (Tex.
App. —El Paso, 1999, pet denied) ................................................                           ..9


Muniz     Cameron County 2012 WL 1656326 (Tex. App — Corpus
         vs.
Christi Ma 2012 ................................................................ ..14

Ridgway     vs.   Ford Motor Company 82 SW3d 26, 29                               (Tex.   App — San
Antonio 2002) rev ’d 0.2. 135           SW3d 598 (Tex.               2004)       .......................... ..9


Texas Department of Criminal Justice vs. Simons 140 SW3d 338, 334
— 348 (Zex. 2004) ............................................................... ..6&10

Texas Department of Parks & Wildlife vs. Zlliranda 133 SW3d 217,
226 (Tex. 2004) .....................................................................                       ..8



Texas Department of State Health Services                                  vs.     Gonzalez 2014
WL   7205332 (December20]4)

University of Texas Southwestern Medical Center at Dallas                                   vs.   Estate
ofArancibia 324 SW3d 544, 549, 550 (Tex. 2010)


                                 Statutes, Codes,      & Rules
Texas Civil Practice            & Remedies Code §10          1   .   101

Texas Government Code §311.034

                                               iv
                         CAUSE NO. 13-15-00188-CV
                         IN THE   COURT OF APPEALS
                FOR THE TI-HRTEENTH DISTRICT OF TEXAS
                      AT CORPUS CHRISTI, TEXAS

                         DONNIE DOYLE BROWN,
                                  APPELLANT,
                                     VS.

   CORPUS CHRISTI REGIONAL TRANSPORTATION AUTHORITY,
                                  APPELLEE.
    APPEALED FROM THE COUNTY COURT AT LAW NO.            1,   NUECES
                      COUNTY, TEXAS
                    THE HONORABLE ROBERT VARGAS


            BRIEF OF APPELLANT, DONNIE DOYLE BROWN
TO THE HONORABLE COURT OF APPEALS:
      NOW COMES Donnie Doyle Brown and respectfully submits his brief in
support of his appeal.
                                              IV.
                             STATEMENT OF THE CASE
       This    is   a personal injury case involving a bus and pedestrian brought

pursuant to the Texas Tort Claims Act.

       Mr. Brown did not give written notice of his claim to the            RTA but alleged
they had actual notice. Written notice       is   a jurisdictional requirement.

       The    RTA    filed a Plea to the Jurisdiction stating they     knew of the   accident

but did not have “actual subjective awareness of its fault.”

       The Trial Court granted their Plea to the Jurisdiction and dismissed the        case.


       Appellant, Donnie Doyle Brown, will be referred to as Mr.              Brown and    the


Appellee, Corpus Christi Regional Transportation Authority will be referred to as

the   RTA.

                                                  V.
                    STATEMENT REGARDING ORAL ARGUMENT
        Oral argument will aid the Court’s decisional process by addressing (1) any

questions the Court      may have on       the circumstantial evidence and (2)       how   that


evidence creates a fact issue on whether the           RTA had “actual subjective awareness
of their fault.”

                                               VI.
                                     ISSUES PRESENTED
        The   principal issue   is   whether the Trial Court erred in granting the RTA’s

Plea to the Jurisdiction.
        The answer         to that issue       depends on whether or not Mr. Brown raised a            fact


issue that the       RTA      had “actual subjective awareness              that its fault    produced or

contributed to the claimed injury.”

                                                       VII.
                                        STATEMENT OF FACTS
        On May 04,          2012,    l\/Ir.   Brown was   attempting to board a      RTA bus on South
Alameda       Street near the intersection of           Texas Trail when the bus driver suddenly

drove off with his arm stuck in the rear bus door, dragging him and causing him to

fall   to the    street.           The bus ran over           his left    am   seriously injuring      him

(TR—8&         111   -    112).


        The bus          driver,   Angelo Franzone, immediately notiﬁed                RTA     dispatch to

call   911   (TR— 35 — 37).
        The Corpus          Christi Police prepared a report             (TR — 93 — 97)     that described


the accident and noted “#59” under “Factors                         &     Conditions’ that “Pedestrian

FTYROW          to vehicle.”           No      speciﬁc factor was attributed to the bus driver,

however, the police photographer did note                 “I   photographed the scene, including the

View from the        driver’s seat of the right side mirror”             (TR 47   & 97).   Photographs of

the right side mirror         show a      clear   and unobstructed View of the side of the bus and

bus stop (TR — 85 — 92).

        Written statements were                   made by       the bus driver, Angelo Franzone

(TR — 35 — 37) and                 RTA    Supervisor Charles Rogers (TR38             —    40) stating that

                                                       .3.
Mr. Brown was “running” behind           my bus or “hurrying after the bus and then fell or
stumbled.     RTA’s       Director of Safety   & Security, Mike Pefanis, also present at the
accident scene, wrote a “Vehicle Collision Rating” a              month    later that the accident


was “Non-Preventable” (TR —              130).    The police and          RTA   reports    show no

indication of talking with Mr.         Brown about how         the accident occurred.        He, of

course,   was taken to the hospital     for surgery.


         The lawsuit was         filed twenty-three      months   later    on March 28, 2014.

Mr. Brown never gave written notice of his claim to the             RTA within six months of
the accident but alleged the        RTA had actual notice of the incident           in   accord with

§l01.l0l of the Texas Tort Claims Act (TR —              8).


         Some   initial   written discovery    was exchanged when         the Plaintiffs attorney


ﬁled a Motion To Compel Discovery (TR — 18) and the                       RTA   responded with a

Plea   To The Jurisdiction (TR — 65).

         Attached to their Plea was an Affidavit of Mike Pefanis              - RTA      Director of

Safety    &   Security dated September 19, 2014, which states for the ﬁrst time that

Mr. Brown was “reportedly highly intoxicated                   at the     time of the incident,”

(TR — 77).

         Mr. Brown’s Response To The Plea To Jurisdiction (TR                   —   79) attached an

Affidavit of Donnie         Brown (TR —    lll) stating his arm got stuck in the door and

could not get free until he tripped and          fell   under the wheels of the bus.        He   also
denied he was intoxicated.             Mr. Brown also objected        to   Mr. Pefanis’ hearsay

afﬁdavit   (TR —   1   13).


      The    Trial       Court    allowed     Mr.     Brown    limited     additional    discovery

(See Docket Sheet         TR —   177) to learn of (1) the bus driver’s      RTA driving record
and (2) obtain the RTA’s bus manual regarding bus passenger procedures.

      The   additional discovery        showed      the bus driver had, at least,   two prior bus

accidents involving the right side of the bus             (TR —   128; 138    &   139) and a bus

manual (TR — 149 — 168) that required bus drivers to:

      1.      “Check your        right mirror for passengers running to catch the bus,”
              (TR—       153);

      2.      “To prevent collisions give passengers... More Time,” (TR -                 153);


      3.      “Check doors        to   make
                                       sure they’re clear,”           (TR ~    152);    and several
              other bus rules the bus driver violated.

      More on this in argument.

      A    second hearing on the RTA’s Plea To The Jurisdiction was held on

March 26, 2015 and the Court granted the Plea which led to this appeal.

                                               VIII.
                                 SUMMARY OF ARGUMENT
                                              The Law

      The Texas Tort Claims Act §10l.l01                  requires a claimant to give written

notice to a governmental unit of his claim reasonably describing (1) the injury

claimed; (2) time and place of the incident; and (3) the incident.                       This   is   a

                                                 -5-
jurisdictional requirement.          An exception to the requirement is if the governmental
unit has actual notice.

        The Supreme Court of Texas               in Texas     Department of Criminal Justice             vs.


Simons 140          SW3d    338,   344 — 348 (TEX 2004);                   stated “actual notice” to a


governmental unit requires knowledge                of... (2) the         governmental unit’s alleged

fault (in)    producing or contributing to the death,                      injury, or property       damage

(emphasis added)           p. 344.     The Court        also said that “actual notice” includes


subjective awareness of         its fault,” p.   347.   “We have long held that actual                notice

is   a fact question    when       the evidence    is   disputed. In         many   instances, however,


actual notice can be determined as a matter of law.                        There    will   be times when

subjective awareness           must be proved,          if   at   all,   by circumstantial evidence,”

p.   348 (emphasis added).

        In University of Texas Southwestern Medical Center at Dallas                          vs.   Estate of

Arancibia, 324        SW3d      544, 549,    550    (Tex.         2010) the Supreme Court said a

governmental         unit     cannot   disclaim     subjective            awareness     by alleging          its



investigation found         no breach of duty or of standard             care. Fault is not   synonymous

with   liability.


        “No   court has held that fault must be exclusively the governmental unit’s.

Rather, the Plaintiff must present          some evidence of the               city’s   knowledge     that    it
produced or contributed to the injury.” Ortiz Guevara                vs.   City   of Houston, 2014

WL 161      837, 19.4 (Tex. App.   —H0ust0n     (14th Dist.)   2014) (emphasis addeaD.

                                 The Circumstantial Evidence

       The notion the       RTA safety director did not know the RTA bus driver was at
fault is not credible!


       The    circumstantial evidence that the      RTA actually knew they were at fault is
as follows:


       1.       The   RTA driver actually drove his            RTA
                                                          bus over Mr. Brown’s left
                arm. His bus surely produced or contributed to the injury!;

       2.       Although only two persons were involved, Mr. Brown and
                Mr. Franzone, the bus was the “sole instrumen of injury. The RTA
                                                              ”

                may want to argue comparative fault, but surely the bus driver’s fault
                contributed or produced the injury;

       3.       This is a motor vehicle accident and Virtually every motor vehicle
                accident is caused in whole or part, by a failure to keep a proper
                lookout, stop or brake. Obviously this bus driver did not see Mr.
                Brown in time or stop and that is evidence of fault and raises a fact
                issue; How could the RTA not know of its fault?;


       4.       The police photographed the bus driVer’s side view mirror which
                showed a clear View of the side of the bus and bus stop. What was
                the police photographer’s purpose or thought in photographing this?
                To ask the question “why didn’t you see Mr. Brown?;

       5.       The following bus driving        rules   were violated or ignored by the bus
                driver:

                -         “Check your     right mirror for passengers running to catch the
                          bus”   (TR—   153);
                -          “Check doors         to   make      sure they are clear before closing and
                           leaving”    (TR— 152); and
                -          “To prevent     collisions give passengers with mobility problems,
                           packages, or intoxicated passengers...               More time and More
                           distance!”    (TR—        153).


                The Director of Safety               & Security, Mike Pefanis, ignored these rules
                in his accident analysis. These rules surely                  were made to avoid the
                type of accident the basis of this lawsuit.

         6.     The bus driver had two prior accidents that were similar or relevant to
                Mr. Brown’s accident (TR — 128; 138 — 139). The Director of Safety
                & Security had to know this.
         7.     The   RTA had a 2012 bus audit that concluded the RTA had too many
                preventable accidents            (TR — 106 —       108).


         Mr. Brown argues the           RTA actually knew they were at fault, in whole or in
part.    They just did not want           to admit       it   because the police did not note the bus

driver   was   at fault.    But the police did not know of RTA bus                rules violated nor did


the police talk to Mr.          Brown.     A trial is needed to determine the credibility of the
RTA people.         That   is   a fact issue.

                                                         IX.
                                      STANDARD OF REVIEW
         A plea to the Jurisdiction             challenges the Trial Court’s jurisdiction over the

subject matter.        Subject matter jurisdiction                is   a question of law; therefore an

appellate court reviews de            novo a     trial   court’s ruling    on a plea   to the jurisdiction


Texas Department of Parks                   &        Wildlife vs.      [Miranda 133    SW3d    217,   226

(Tex. 2004).
        The standard review of evidence “generally mirrors”                       that   of a traditional

motion    for   summary judgment (Id. — 228).

        The Court        will take as true all evidence favorable to the                 non-movant and

indulge every reasonable inference and resolve any doubt in favor of the non-

movant    (Id. at   228).

        If the      non-movant presents more than a                   scintilla   of evidence on the

challenged elements,         it is   entitled to a trial   on the merits.     Ridﬂay vs. Ford Motor

Company, 82         SW3d 26, 29        (Tex. App.   — San    Antonio, 2002) rev ’d 0.2. 135           SW3d

598   (Zex.    2004 1.   A non-movant produces more than a scintilla when the evidence
“rises to a level that       would enable reasonable and              fair   minded people     to differ in


their conclusions.”         Marsaglia     vs.   The University of Texas El Paso, 22              SW3d      1,4


(Tex.   App.    —El Paso,    1999, per. Denied).

         If the credibility    of the afﬁant or deponent         is   likely to be a dispositive factor


in the     resolution of the case, then                summary judgment            is    in    appropriate.


Casso,   MD.      vs.   Brand, 776 SW2d 55], 558 (Tex. 1989).

                                                     X.
                                ARGUMENT & AUTHORITIES
                                                    Law
         The Corpus          Christi     Regional Transportation Authority                    “RTA”   is     a


governmental body and the Texas Tort Claims Act applies. §l0l.l0l of the Texas

Civil Practice      and Remedies Code           states the following:

                                                     .9.
        §101.101     — Notice

        (8)    A governmental unit is entitled to receive notice of a claim against             it

               under                not later than six months after the day that the
                         this chapter
               incident giving rise to the claim occurred. The notice must reasonably
               describe:


               (1)       The damage or injury claimed;
               (2)       The time and place of the incident; and
               (3)       the incident.


        (b)    A                 and ordinance provisions requiring notice within a
                     city’s charter
               charter period permitted by law are ratiﬁed and approved.


        (C)    The notice requirements provided        or ratified and approved by
               Subsections (a) and (b) do not apply if the governmental unit has
               actual notice that death has occurred, that the claimant has received
               some injury, or that the claimant’s property has been damaged.

        This    notice     provision     is   a     statutory   prerequisite   and jurisdictional

requirement in       all suits    against a governmental entity, §311.034 of the Texas

Government Code.

        The Supreme Court of Texas                in Texas   Department of Criminal Justice    vs.


Simons 140      SW3d       338,   344 — 348         (Tex. 2004); stated “actual notice” to a


governmental unit requires knowledge                 of... (2) the   governmental unit’s alleged

fault (in)    producing or contributing              to the death, injury, or property    damage

emphasis added)         p. 344.     The Court        also said that “actual notice” “includes


subjective awareness of its fault,” p. 347.              “We have long held that actual     notice


is   a fact question     when     the evidence      is   disputed. In   many   instances, however,


actual notice can be determined as a matter of law.                  There wiH be times when
                                                   -10-
subjective awareness                  must be proved,          if   at   all,   by circumstantial evidence,”

p.   348 (emphasis added).

         “Subjective awareness               is    required because if a governmental entity                           is   not

aware of fault it does not have incentive “to gather information.                               .
                                                                                                    .” (Id.   — 348).

         “Subjective”          means based on         individual’s perceptions, feelings or intentions.


City    of Dallas       vs.    Carbaial 278        SW3d 802,         804   (Tex.   App.       V Dallas        2009), rev’d

ag. 324    SW3d 537 (Zex.              2010).

         In University of Texas Southwestern Medical Center at Dallas                                         vs.   Estate of

Arancibia, 324              SW3d       54,   549 550        (Tex.    2010) The Supreme Court said a

governmental            unit      cannot      disclaim       subjective          awareness           by alleging             its



investigation found             no breach of duty or of standard                care.


         “Fault as       it   pertains to actual notice,        is   not synonymous with                liability, rather


it   implies responsibility for the injury claimed,” (Id. 550).

         “No   court has held that fault               must be exclusively the governmental                           unit’s.


Rather, the Plaintiff must present                   some evidence of the                city’s      knowledge        that    it



produced or contributed to the injury.” Ortiz Guevara                                   vs.   City   of Houston 2014

WL     161 837,   17.   4     (Tex.   App. ~Houst0n         (14th Dist.)    20104).

         Mr. Brown’s argument                 is    that the   RTA         did an investigation and wrote a

report that absolved             them of any        fault   and blamed the other guy. The                           RTA and
police did not talk to Mr.             Brown because he went to the hospital.

                                                            .11-
      l\/Ir.   Brown    is   not arguing the     RTA “should have        known’ of their   fault but


rather they     knew    but did not want to admit            it.   The   RTA   did a “cover up”

investigation and “white        wash” report.

        The Circumstantial Evidence of “Subiective awareness of fault”

      The      circumstantial evidence     is:



      1.        theirbus driver actually ran over Mr. Brown’s left arm and thus
                “produced or contributed” to the accident. The bus was the “sole
                instrument of injury.”;

                motor vehicle accidents usually are caused by a                 failure to   keep a
                proper lookout or stop a vehicle. This bus driver obviously did not
                see Mr. Brown in time to avoid the accident but the RTA bus driving
                requirements listed below require him to look out for people running
                to catch the bus (TR — 153). How can the RTA ignore their own rules
                and exonerate their bus driver?;

                the Corpus Christi Police report notes the bus driver’s side View
                mirror was photographed (TR — 47 and 95) and there are photographs
                of his clear View (TR 85-92). At least one policeman thought it
                important to know what the bus driver’s view was. This is asking
                “Why didn’t you see him?”
                the   RTA produced their bus manual which had many bus driving rules
                which    this   bus driver has broken or ignored including, but not limited
                to:


                 -      “Check your      right mirror for passengers running to catch the
                        bus”    (TR—   153);

                 -      “Check doors      to     make    sure they are clear before closing and
                        leaving”    (TR— 152);
                 -      “To prevent     collisions give passengers with mobility problems,
                        packages, or intoxicated passengers... more time and more
                         distance!”   (TR —    153);

                                                  .12.
                    Balance the need for safety with the need to provide service
                    (TR—     153);

                    Pedestrian incidents are extremely serious    (TR —   162);   and

                    Operators should be alert to awaiting passengers... (TR — 166).
                    Surely the Supervisor and Director of Safety     &Security knew
                    those rules.;

     These are exactly the type of rules meant        to avoid this type      of accident
Mr. Brown had.

     5.    Two prior accidents by the bus driver:
           A prior incident report about the bus driver in issue dated
           September 28, 2010 Incident Report & Complaint: where
           complainant stated that when he alighted the bus the bus driver
           closed the door on his hand and when complainant asked the
           bus driver,     “Why did you do that? ” the bus driver said,
           “I don ’t care whatldid. ” (Uage — RTA 32) (TR — 128),‘


           A  prior incident report about the bus driver in issue dated                 ,




           February 15, 2011 Incident Report: where the RTA bus driver
           in this case previously hit and shattered the mirror on a Fed Ex
           truck parked along the side of the road (page — RTA 50)
           (TR — I39);and

      6.   A RTA       Bus Audit stating the RTA has had too many preventable
            accidents (TR — 106 — 108) might be an incentive not to categorize
            Mr. Brown’s accident as “Preventable,” not to mention the cost of
            liability. Blame the other guy!


               The Preiudicial ArgLn1ent on      “I-Lighlv Intoxicated”


      During the   first   hearing on the Plaintiffs Motion   To Compel Discovery and

Defendant’s Plea To The Jurisdiction, no mention was            made of Mike       Pefanis’


Afﬁdavit stating Mr. Brown was “reportedly highly intoxicated        at the   time of the
incident.”     Mr. Brown’s attorney did ﬁle a written objection                   to the    Afﬁdavit

(TR —    113) as hearsay.       At the second hearing      it    was mentioned and was highly

prejudicial!


        If this   Court looks   at the police reports,    and the report of the bus        driver, the


RTA   Supervisor and Mr. Pefanis’ report of June 01, 2012, there                    is   no mention

Mr. Brown was intoxicated. Mr. Brown denied                 it   in his   Afﬁdavit — but even       if   it



were true the RTA bus rules require their bus drivers to give intoxicated passengers

MORE TIME (TR -153).
                     Other Cases Cited By The RTA Distinglished

        At the hearing, counsel         for   RTA   cited several cases in their Plea to the


Jurisdiction that can be distinguished from this case.


        In City of Dallas      vs.   Carbaial 324   SW3d 537       (Tex.   2010) Plaintiff sued the

City of Dallas     when     she drove into an excavation not properly blocked or marked.

Clearly, the incident did not           show any    city ofﬁcial present at the time              of the

accident nor does      it   show who     failed to erect the barricades.         The City had no

notice they were at fault.      The RTA also     cited   two cases from this      13”‘   Court.


        In Murziz    vs.    Cameron Countv 2012 WL 165632, May, 2012                       this   Court

affirmed the granting of a Plea to the Jurisdiction. In that case a deputy sheriff was

in pursuit   of a suspect in a black pickup truck that crashed into a vehicle killing




                                                .14-
Ms. Muniz.       In his criminal case, the driver of the pickup truck “took full

responsibility” for the collision and only later      changed his   story.


      In      Texas Department of State Health Services                 vs.     Gonzalez 2014

WL   7205332 December 2014, Laura Gonzalez was involved                      in a “four-car pile-

up” on Highway 83 with the Texas Department of Health Services’ vehicle being

the third car from    Ms. Gonzalez’s   Vehicle.


      In our case there were only             two    participants the bus driver             and the

pedestrian.    The   driver ran over his   arm and participated   in the accident directly.


                        Purpose Of Notice Requirement Satisﬁed

      The purpose of §l0l.101 of Texas Tort Claims Act                            is    to    enable

governmental units to gather information necessary to guard against unfounded

claims, settle claims, and prepare for trial.

      That purpose seems to have been met here.                 This   is   not an “unfounded

claim.” Certainly, the     RTA was immediately on the scene of the accident because
they take “pedestrian incidents... extremely serious and [they] must be handled

with the highest possible degree of sensitivity and professionalism,”                  (TR —   162).


They knew      the details and   common      sense asks   why   didn’t the bus driver keep a


proper lookout?

      Mr. Brown argues         this standard    of “actual subjective awareness of fault”

promotes the fraudulent denial of fault by governmental           officials or allows        them to


                                              -15.
assert “plausible deniability”          and should be replaced by a “reasonable notice”

standard.      The   RTA       was      criticized   for    too   many     preventable   accidents


(TR — 106 —     108). If the   RTA was a private company, they never would get away
with arguing they did not actually         know they were at fault.

                                                  XI.
                                          CONCLUSION
      Because of      all   the circumstantial evidence including (1) the bus driver

running over Mr. Brown’s arm; (2) violations of bus operating rules; (3) prior

accidents of the bus driver; and (4) a 2012 Audit that said the               RTA had too many
preventable accidents, Mr.         Brown     has raised a fact issue on whether the          RTA
actually    knew of its   fault, in    whole or   part,   and Mr. Brown should be allowed       to


cross-examine the    RTA on its denial of “subjective awareness of fault.” When the
credibility    of witnesses       is    a dispositive       factor   a   summary judgment       is



inappropriate, Casso,       MD.   vs.   Brand 776 S W251 55 J 558        (Tex. 1989).


                                                  XII.
                                             PRAYER
      Mr. Brown requests the Court to reverse the Plea to the                Jurisdiction.




                                                  .15.
                                             Respectfully Submitted,

                                             LAW OFFICE OF KEN HANNAM
                                             Park Green Atrium
                                             4444 Corona Drive, Suite 119
                                             Tel: (361) 853-8833; Fax: (361)853-8946

                                                        I


                                                       Z      ,           .

                                                                                     ’;’””‘—”’
                                             By:
                                                      Ken Hannam
                                                      State       Bar No. 08925400

                                             ATTORNEY FOR APPELLANT


                                              XIII.
                             CERTIFICATE OF SERVICE
       I   do hereby   certify that a true   and correct copy of the above and foregoing

Appe11ant’s Brief was this day e-mailed and mailed by Certiﬁed Mail, Return

Receipt Requested to the Appe1lee’s Attorney,              Ken Fields on this the     4
                                                                                       fﬂt day
of June, 2015.

Via E-Mail: k[teldg@‘1n_m{-law.c0m
and Via    CMRRR #:
Hon. Ken Fields
McKibben    & Villarreal
555 Notth Carancahua, Suite 1100
Corpus Christi, Texas 78401
                                                            /             /
                                                      Ken Hannam
                              CERTIFICATE OF COMPLIANCE
         Pursuant to the Texas Rule of Appellate Procedure 9.4                     (i) (3), I   hereby

certify that this brief contains        4,194 words (counting          all   parts of the document).


This    is   a computer-generated document created in Microsoft Word, using 14-point

font.        In   making   this certiﬁcate   of compliance,   I   am   relying   on the word count

provided by the software used to prepare the document.




                                                         Kéﬂ Hannam




                                                  .13.
              APPENDIX
    Order Granting Plea To The Jurisdiction

      Corpus Christi Police Accident Report

            RTA — Bus Driver Report
            RTA — Supervisor Report
     Photographs of side of Bus and Driver’s
               side View mirror

RTA rules on checking right mirror for passengers
        running   to catch the   bus   & so on
            Donnie Brown’s Afﬁdavit

    Caller.com — Audit — RTA should work on
               reducing accidents
                                             CAUSE NO. 2014CCV-60671-1
DONNIE DOYLE BROWN                                                §           IN THE COUNTY         COURT
(D.O.B.: 10/os/1955)                                              §


                                                                              AT LAW No. ONE
                                                                  S?

v.                                                                §
                                                                  §
CORPUS CHRISTI REGIONAL                                           §
TRANSPORTATION AUTHORITY,                                         §
MV CGNT%CT TRAN SPGRTATIGN                               ,   INC.,§
ANI) MV IKANDFUKIAIIUN,                        INL,., LJ/J5/LA 9
THE B                                                             §           NUECES COUNTY, TEXAS
                               ORDER GRANTING PLEA TO THE JURISDICTION


Transportation Authority.            The Court,     after considering the Plea to the Jurisdiction; the evidence


nrooerlv before the Court" the Response ﬁled by the Plaintiff; hereby                  ﬁnds that Defendant, Corpus

Christi    Regional Transportation Authority’s Plea to the Jurisdiction should be and                     is,   therefore,


GRANTED.
          IT IS ORDERED,         ADJUDGED AND DECREED, that Defendant’s Plea to the Jurisdiction
is   hereby      GRANTED and this cause is hereby DISMISSED in its entirety.                   This Order disposes of

all   parties    and claims, and     is   an appealable Order.

          SIGNED on this the               Aﬂ    day of
                                                                  n/i
                                                                 /I(
                                                                          I
                                                                        MJf\/           ,   2015.




                                                                          ~~
                                                                              .6"-.-.‘.-Kn



copies    to.’
-         Mr. Ken Hannam,    LAW OFFICE          OF KEN HANNAM, Park Green Atri              444 Corona Drive,    Suite 119,
          Corpus Christi Texas 78411
I         Mr Thnmm A       ‘lilver   UIINN WFATHERED COFFEY RIVERA                  & KASPERITISLP.C.,      611    S.   UDDBI‘

          Broadway, Corpus    Christi,     Texas 78401




                                                                                                                         169
                         ~          12;
                                          Texas Seyartment of Transportatiee
                                          EAST 11”‘ STREET AUSTIN, TEXAS yam-2483
                                                            l                            l
                                                                                             (512)   4638700 www.TxpoT.Gov
                                                                                                           |




                                                                                                                           Thu, 17 Apr 2014



STATE OF TEXAS                                     §


This is to certify that      Debra Vermillion, am employed by the Texas Department of
                                                       I,


Transportation (Department); that am the Custodian of Motor Vehicle Crash Records for such
                                                                I



Department; that the attached is a true and correct copy of the peace officer's report filed with
the Department referred to in the attached request with the crash date of Fri, 04 May 2012
,
 which occurred in     Nueces         County; that the investigations of motor vehicle crashes by
peace officers are authorized by law; that this Texas Peace Ofﬁcer’s Crash Report is required
by law to be completed and filed with this Department; that this report sets forth matters
observed pursuant to duty imposed by law as to which matters there was a duty to report, or
factual ﬁndings resulting from an investigation made pursuant to authority granted by law.




    J




Debra Vermillion, Director
Crash Data and Analysis Section
P. O. Box 149349
Austin, Texas 78714
(512) 486-5780




~~  «V9 ~~
             “¢‘\\1\\\IllII‘llu1;,-In


                                        ~~~
                   .‘?.€.*.’.:?*?/§}j"'»»
                               ~~




                                                                             OUR GOALS
    MAINTAIN A SAFE SYSTEM                     =   ADDRESS CONGESTION       I CONNECT TEXAS COMMUNITIES        -   BEST   IN   CLASS STATE AGENCY
                                                                    An Equal Opportunity Employer                                        D

                                                                                                                                               93
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   12742137 1                                .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     u; :0 .05
Law Enforcement an}: TxDOT Use ONLY                                                                                                                                                                                                                                                                                                                                                                                                                                  7,1907
                                                                                                                                                                                                                                                                                                  WE
                                                                                                                                                                                                                              -




1: FATAL IE CMV 1] SCHOOL BUS                                                                                                                              1:1       RAILROAD                       1:1        MAB
                                                                                                                                                                                                              QEHOOLZONE      El suPPLeM1=_NT                                D                                                      Units                         1_1_12                          prsns.|_|lJil                                                      016*‘ ID

                            .
                                                                                                                                                                     Texas Peace Ofﬁcars Crash Report [Foml CR4 1I1l2010)

                                                                             Mail to:     Texas Depa11men|of‘fransp1:rtaIion_ Crash Records. 12.0. Box 149349, Austin, TX 73714, Questions? CaJ1(512) 455-5780
I.;:-_                                                                                                                    Refertamiached Cude SheeliorNumbeIm ﬁelds
                                                                                                                                                                                                                                                                                                                                                                                                                                         '


                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Page 1                               of           3
  """‘“                                                                              t= These ﬁdds are required on an additional sheets submitted far this crash (ex; additinna! vehides. ommanls. Injured etc.).
                                                                                                                                                                                                                                                                                                                                                                                  _   ,




                                                                                                                                                                                                tcyash ‘ﬁme                                                                                                                                                                                                                    Local
          we   Crash Daxe                                                                                                                                                                                                                                                                    Case
                                                                                                                                                                                                                                                                                                           “M3397
                                                                                                                                                                                                                                                                                     ‘




         _(MM/DDIYYYY) I0 I5
                                                                                                         ’                   0 4               ’
                                                                                                                                                       2 0                    1        1          (24HRMM)                                1 I4 3             5           1
                                                                                                                                                                                                                                                                                             10                                                                                                                                Use                                                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               D
                                                                                                                                                                                                                                                            c-                                                                                                                                                                                                                                                          ls’de
                                    my.
g {.352 uuacas
                1:                                                                                                                             1


                                                                                                                                                                 .
                                                                                                                                                                                                                ’



                                                                                                                                                                                                                                                        §a,,’?;              coapus c1-uusn                                                                                                                                                                                                                c11y"un'm


2 In your opium". did ems crash result In at laast D Yes                                                                                                                                                       Laﬁtude                                                                                                                   Lgngﬂude                                                     _
   s 1,ooo damage In any one person's proporm
§ ROAD ow wmcu cans:-1 occunen                        g No                                                                                                                                                     (decimal degraes)                                                 .                                                       (decimal degrees)                                                                                                           ,                                                                   1




2 Mﬁdwy.
,5
                       «Hwy.                     2Rcwy.                                                                                                                                                                                                                                                                                                                                                                                                                    cszeet
                                                 LR                                                Num.                                                                                       1
                                                                                                                                                                                                                         a1       1
                                                                                                                                                                                                                                          330°
                                                                                                                                                                                                                                                                         2551291
                                                                                                                                                                                                                                                                                                  5
                                                                                                                                                                                                                                                                                                                      51 et
                                                                                                                                                                                                                                                                                                                                     N-“NEDA                                                                                                                                   Sufﬁrx                      5'
§0        Sys.                                                                                                                                                                Pan                                       [N351                                        lFreﬁrx                                        rjarrf

                                Cash Opcurred                                                                                                                                                                                                           Cons1.UYes workers                                           DYes
               D                               onaI=nva1_e Dnve or
                                                                                                                                                                      D               Tullﬁoadl                 Speed
                                                                                                                             .                     .



1:                                                                                                                                                                                                                                                                                                                                       Street
                                                                                                                                                                                                                                          35
5                               RoadIPnvatePropenyIPaI'kIng Lot                                                                                                                       Toll   Lane          ,        Limit                               Zone                 E No msem                                         No        Des:
_ mznszcnm; ROAD, an IF cmsu NOTATINTERSECYION, NEAREST zurerasscnue ROAD on REFEREUCE mmosn
                                                                                                                                                                                                                                                    ~


          ~

2 N UYeS 1Rdwv~          Hwy.               zndwy.       31 k          3Stree1       SI                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               4s1ree1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TRL
                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                     Narzee TEXAN
E In ENG Sys. LR         Nurn.              Part   1     N361. 4-00    Preﬁx                                                                                                                                                                                                                                                                                                                                                                                                   Sufﬁx

                                                                                                                                                       E
'




          U51:                                                         1m.                                                                                  FT 39'                     .1
                                                                                                                                                                                                      .'

                                                                                                                                                                                                                                  R                                          s                                       -




                                                                                         so                                                                       s                                                                                                                                                                                                                                                       35:.
                                                 1
          0:511:12,                                                                                                                                                                                                               .::;:"”                                                                                                                                                                                                                   .



                                                                                                                                                 ,3 M. 0,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1                           .            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                     .




          u        ‘n
                                                 1                 !5u                                                                         P ked El H11 :1 LP                                                                          LP
                                                                                                                                                                                                                                                                                                   VlNI1IZI9IBI5 LBITISI9
          N'I}m_                                                   IDES’;
                                                                                         it
                                                                                                 1                               |I:'l
                                                                                                                                               V:[IIde|   Rm?" Ismefx                                                                      NIms5s767                                                                                                                                                                                         I3.wIF2lI1:IsEI:)SIsI3_I
          V
                                                                                                                                       mu                                                     orrmn                                                                                                              mad Ysu                                                                                                                                             0.,       17:,                         an_
          Y;                                                                                                                                                                                                                                                                                                     We
                                                                                                                                                                                                                                                                                                  .


                                                                                                         6                         _.                                                                                                                                                                                                                                                                                                                                                                                    _

                   II
                                        ,2 o                                     0            3          c;’,§;'                                                                  {I219
                                                                                                                                                                                         _

                                                                                                                                                                                                                                                                     5:33,
                                                                                                                                                                                                                                                                                 _
                                                                                                                                                                                                                                                                                              LB37                                                                                                                                                      1:1§I:»:;;I$c_5II§§eg1:3)un1

                                                                                     oum                                                                                                                                                   10 cm.                                                              DL                                                     nos
                                                                                                                                                                                  '

                                                                                                                                                                                               9 DL
           5
                                                                                                                                                       070070“                                                                                                                                        11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5 1
                                                                                                                                                                          '


                                                                                                                                       DL/ID                                                                    5                                                                                                                                                                                                                            °
          TY?”
                01.111:
                                                 2                                   SHE                 1)‘
                                                                                                                                  }"|_Um-                                                      Class                                       End.
                                                                                                                                                                                                                                                            P                            ‘

                                                                                                                                                                                                                                                                                                      Rest,
                                                                                                                                                                                                                                                                                                                     95                                           (MMIDDIYYYY)                                                ;l_11                    ,l°__|_l7                lLJ_l_L__l1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       9

                                                                                             5726 ICIMBROUGH DR, comvus cumm, TX 73412
                                                                                                                                                                                                                                                                                                                                                                                                                                                   '




          §,‘Ij'°§§I‘f‘§°I§‘I'                                                       ;
                                                                 ~~
                                                                                                                                                                                                                                                                                                                         .

                        .                                .                       .

0‘


                                                                                                                                                                                                                                                                                                                                                                                                              ~~
                                            ~~




                                ~


8 ~~~~~~                                                                     g                                                                                   Name:                 Las1. First. Middle                                                                                                                                                            zﬁ
                                                                                                                                                                                                                                                                                                                                                                      v
                                                                                                                                                                                                                                                                                                                                                                                              .5.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a.
                                                                                                                             Enz:rDnverOrPnmaryPersonfarthIsUnIlonﬁrsll1ne
                                                                                                                                                                                                                    .         .                                                                                                                                                           =



                                                                                                                                                                                                                                                                                                                                                                                      Q3 3,,
                                                                                                                                                   .                 .                                                                          .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5‘
                                                                                                                 .



E‘                                                                           E.                                                                                                                                                                                                                                                                                                                                                               I‘                                                                I




                                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ~




               1                                 1                 1-                    -Fn‘A'Nz'oN:,Am';Ea.o                                                       JOSEPH 151                                                                                                                       N"
                                                                                                                                                                                                                                                                                                                50 98 1                                                       1           1               97 N                                    96                               96 97                                 97
Z
g 2
                                                                                                                                       -



                                                                   14 ALANIz,.FsMERALnA                                                                                                                                                                                                               N 39 H                                          97 97 97 97 N
                                                                                                                                                                                                                                                                                                                                                                                                                      .




                                                 2                                                                                                                                                                                                                                                                                   2                                                                                                         NDIAppIIcabIe_ Alwmlam
E
9              3                                 2                     14,               CANTERA, Luz                                                                                                                                                                                                 N 70 H                         1                97 97 97 97 N                                                                           Drug Resunsare only reponed
I“                                                                                                                                                                                                                                                                                                                                                                                                                                                Iaroﬁverpﬁmaw                                  _PE'mM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           °“°"
9:z 4    2                                                             14 Duz, NOE JR                                                                                                                                                                                                                 N 41 H                         1 97 97 97 97 N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ‘"‘"‘


 ,
                                                                         .



      Ow
                                                                                                     .



                                                                                                   assee
               E            I252:                                      -S;’f,',‘§'&
                                                                                              /1

                                                                                                   A,I,,,,,55
                                                                                                                                   CORPUS CHRISTI REGIONAL TRANSPQRTATION A 5658 BEAR LN, CORPUS cmusrrr, TX 73405
           Pmofof                                                Ev                      UEx'red                                  251:’.                                                      r.~_I;
                                                                                                                                                                                                                         conpus cu-nusn nzczorm.
                                                                                                                                                                                                                                                                                                                                _R 5’        ‘_


                                                                                                                                                                                                                                                                                                                                                      3311
                                                                        N?                                                        Res: Type 7
                                                                                                                                                                                                         ,


           ﬁn. Resp                                              1:;                     1:1 E,:',,,,,.
                                                                                                                                                                                             ‘N'§,,..f“’                                                                                                                 ﬁ.‘,‘,,,_



                                                                                                                                                                                                    27 Vehide                                                                                          .                 27Vehinle.                                                                           .                                                 .              Vehicle                              |_‘_|Yes
           Fin.             Resp.                                                                                                                                                                                                                                .
                                                                   30° _ 537 _ 5555
                                                                                                                                   -
                                                                                                                                                                                                                                      .




           PhnneNum1                                                                                                                                                                                Damage Ra1.ing1                                                  IR ,9                    .Q_I             Ig        Damage Raungz                                        1
                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                      I                                                             L__I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Irrventuried                             1;   NO

                                                                                                                                                                                                                                                            AWAY
                                                             '

           -r
           a§'"“on1vEp1.                                                                                                                                                                                                'T’§"°“Dk1v:n
                                                                                                                                                       .
                                                                                                                                                                                                -


                                                                                                     _
     I




           U 1                                       SU
                                                 2 ‘1oes"c'.‘4
                                                                                         '
                                                                                                                                                                                  H                                                                                                                                                                                                                                                                                                                                          1|
           N::'n.                                                                                                                ]D::$;?:'E|R:rIand)§:1e                                                                                                                                                       |V'N1            1        1                                            I           1               1              1            I             I        1     1           I           1            1




                                                                                             "
                                                                                                                                                                                                                                                                                                                                                          1               1




          Veh.
          Year                          1
                                                 ; ._                                                    evgn.
                                                                                                         Cult)!
                                                                                                                                           V                              V
                                                                                                                                                                                  Van.
                                                                                                                                                                                  Make
                                                                                                                                                                                                                                                                     Van.
                                                                                                                                                                                                                                                                     Model
                                                                                                                                                                                                                                                                                                                                                  _
                                                                                                                                                                                                                                                                                                                                                                                  7Body
                                                                                                                                                                                                                                                                                                                                                                                  Style
                                                                                                                                                                                                                                                                                                                                                                                                                                                        D            2°‘--We-E“"E§§“~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     NZ‘§;%$2?{é1m1fé‘21'“
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I




           $DL/ID                                                                        cum TX                                        uu1Dm54331,                                                91:1.                                     mom.                                                      11131.                                                              1:09
                                                                                                                                                                                                                                                                                                                                                                                                                                    0 5 , \_L._1_1
                                                                                                                                                                                                                                                                                                                                                                                                                               1 0 \__1_1  1 9 5 6
               we                                I.‘
                                                                                         state                                         Num.                                                       Class                                     End.                                                      Rest                                                        (MMIDDNYYY)                                                 L_V..                    I,                                                       I




           Address (Street.
                                                                                              210 S ALAMEDA sr, CORPUS CHRISTI, TX 78401
           CW Sm: ZIP}
2
0)
                                                                                                                                                                                                                                                                                                                                                      .       .



8                                                                                                                                                                Name: Las.                    First,          Middle                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                             ,



                                                                                                                             Enler Driver Or Primary Parson farlhis unit an ﬁrst line
                                                                                                                                                                                                                                                        ’




~
                                                                                                                         .




                                                 4'
                                                                                         anown, DONNIE DOYLE                                                                                                                                                                                                                                          97
                                    ’




                1                                                       16-
    E5                                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                    NalApI.'       V- Alcohol and
    E                                                                                                                                                                                                                                                                                                                                                                                                                                             Drug Results are unly reported
    -7                                                                                                                                                                                                                                                                                                                                                                                                                                             fur DriverIPrimary Person for
    9
    at
                                                                                                                                                                                                                                                                                                                                                                                                                                                               each unit                                    .



    |-U                                              .



         "Ll Owner                                                      bw                    /Lessée
               13 Lessee                                                narxeera-Address

              ‘“_'°°‘°'                                          C|Yes                       B Expired 26 Fin.                                                                                Fm. Resp.                                                                                                                      Fin.   Resp.
              Fm-Resp                                            DNn                         DExe1-npl Resp. Type                                                    __                       Name                                                                                                                           Mum.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    UYes
              Fin.
              Phone Num.
                            Resp,                                                                                                                                                                    27Vahide
                                                                                                                                                                                                     DamageRaling1I                                 I        I
                                                                                                                                                                                                                                                                 .

                                                                                                                                                                                                                                                                     I           I            I        I
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                               I_J
                                                                                                                                                                                                                                                                                                                         27 Vehide
                                                                                                                                                                                                                                                                                                                         DamageRaIing2|                                                       I           I
                                                                                                                                                                                                                                                                                                                                                                                                              .

                                                                                                                                                                                                                                                                                                                                                                                                                          I          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                _              Vehicle
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I_IInvemoned                                    gm
              Towed                                                                                                                                                                                       'Twwad
               BY                                                            .                                                                                                                                          To



                                                                                                                                                                                             ~                                                                                                                                                                        ~                                                                                                                                94
                                                                                                                                                                  mow Cr-ash|D                                                                                                       P399 2 0’ 3
                                                                                                                                                                                                                                                                       ‘

,%?,",;,,E'g{a°_'§";‘,%,';',“’"$.,T"°°"
                                                                 “Se °”LY~                      CasaID           c12n3397                                                                                                                                         1

                                                                                                                                                                                                                                                           EM
                                                                                                                                                                                                                                                                                                                                  v




                                                                                                                                                                                                                                     Dale of De                                          ‘Fmecf Death
             Um
             Mum            NM
                            pry,’                                                         Take" To                                                             Taken By                                                              (MMIDDIYYW)                                           (ZAHRMM)



~~
                  2              1       sperm HosP_rrAL MEMORIAL                                                                       MEDIC2                                                                 1
                                                                                                                                                                                                                             ll                       ’
                                                                                                                                                                                                                                                                                          x_:__|_L_J
                                                                                                                                                                                                                                     V


                                                                                                                                                                                                                             v’
                                                                                                                                                                                                                                                      ’
                                                                                                                                                                                                                                                                               >
                                                                                                                                                                                                                   1

                                                                                                                                                                                                                                                                           '


9,3      ~                                                                                                                                                                                                               .

                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                      :’|
                                                                                                                                                                                                                                                                                                    '




Egg
                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                             I




‘Mt
                                                                                                                                                                                                                             "I                                                           ’_I_l_|_l'
                                                                                                                                                                                                                                                                                               .        .



                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                              '       I’                           '__N
as,
                                                                                                                                                                                                       L_|;./ 144’ I:xJ_|_I                                                                   |I_'_1_1
                                                                                                                                                                                                                   I         "1               u
                                                                                                                                                                                                                                                      ’:                           __I        144;
                                                                                                                                                Charge                                                                                                                 C1talir:nIReferEnce                       Num.
                                                                                                                                                    .



m
$1
 I
IU<1

                           Damaged            Property Other-Than Vehides                                                                        owners Name                                                                                               Owners Address
E;                                                                                                                                                  .




gQ
 Q

       Mm
       Uni‘
                        1       JD            mam‘ LES’                                  TRANSPORTING
                                                                                         HAZARDOUS MATERIAL
                                                                                                                              E     9‘   CAPACHY OPE“
                                                                                                                                                        23 van.
                                                                                                                                                                  1-
                                                                                                                                                                                29 Garner
                                                                                                                                                                                !DType .95
                                                                                                                                                                                                                       Carrier
                                                                                                                                                                                                                       ID Nufn

       Carriers                                                                                                                   C ‘(
                                    REGIONAL TRANSPORTATION                                                                                                    BEAR LN, comvus cmusn, Tx 78406
                                                                                           -




       Corp. Name                                                                                                                 p,‘i,",‘,';‘,y‘m,_ss5s

 E30 Rdwy.                                                                     DRGVW                                                     DYe5
                                                                                                                                   32HazMa1                                                                                          3zHazMa1                     32“31Mé‘
                                                                                                                                                                                                   ‘



                                         31Véh.                                                           HazMax       3ZHazMa2
                                                                         '                      '           '




 U     Access               3            Type 4                                Eevwn            3 3 ° ° ° ReleasedEINa cxassNumJ_I ID Num.                                                                 I                      NumJ_|1n Num.
                                                                                                                                                                                                                                     Class

       :3 Cargo                                                              Unix                     I:lRGvw                                      sum,                                 Unit                                 EIRGVW                                                                :c4Trir.
                                                                                                                                                                                                                             uevwa Ll_\_A_J__1
                                                                                                                                                                                .
                                                                                                                                                                             Tram’-'2
                                                     .           .




       Body Style                             T'3‘1e'1‘Num.                                           13 GVWR                       r
                                                                                                                                          x
                                                                                                                                                   Type                                 Num.                                                                                                   Type
                                                             .                                                                                                                                                                                                                     man
       Se
                                35 534:‘        11                                             35 5'3“-2                           I35    “*3                           35   559"
                                                                                                                                                                                                                        Total
                                                                                                                                                                                                                        Num.Ax|2s                             2                    Num. Tues                  5
 ~
       Of:YlE|:I=eTr‘1°I:
                                                                     .




                   as Contributing lactou-s(Inv5ti9am.aOplnmg)                                                               31Vc Icle D9fa1:1s(lnvestu atnr‘sO Imun‘                                          Environmental and Rnadway Conditions
                                                                                               My Havecanmb.
  .

       V’
                           Num.                                                                                                                       May Haveconlrib.                        33                       40       41     _42        43                                                                         44
       E,2       Unix                           Conlribuling                                                                    Covilribuling
                                                                                                                                                                                           Weather
                                                                                                                                                                                                                39
                                                                                                                                                                                                               Light Enxaring                         Roadway Rpadway                         surraca Traﬂin:
                       1                                                                                                                                                                                                             Roads                            Alxgnmem Condmon Comm)
       3                                                                                                                                                                                       Cond,   cond.                                               Type
       2
 ~>3
                                                                                                                                                                                                                                                                                                                 .




             .         2                 59                                                                                                                                                    2           1           1                 97                            1                           1                     5-

                                                                                               Opinionofwhat Happened                                                                                  Field Diagmm-Nana Stale
                                             lnves1iga1cg‘s Narratiye
                                                             (Attach Additional Shee1s                 If       Necessary)
                                                                                                                                                                ‘Mme
                                                                                                                                                                N°'ﬂh
     Unit# 1 was traveling northwest in‘ the" 3300 block of s
    Alameda St and approaching the Texan Trail intersection‘.
     Drive: of Unitfé 1' had stopped for a ragianal
    Transportation Authority Bus Stop té load passengers.
    There were-2 individuals at 3119 stop, Witness and
    Pedestrian. when the bus stopped, witness got an and the
 3%   Pedestrian had fallen asleep. As the an bus began to
 3  move   Pedestrian woke up 2:.nd'atbampted to get on. Witness
      than jmizpad 5:": x-.1-.a'bua in an attempt to help _-the
 2
 §_1=edaa:z:‘.an en, bur. chabua began to move again.
 §“1=adaax-.::‘.an attenptad to grab huld of ma bus, lost his

 Ebalance due to the curb, ran. and was dragged for                                                                                                        _




    a.pp=oxina:aJ.y.1o feat. Whan he .1a: go of thavbus he fell-
 ? to ;t.\-Ae ground and'I:ha right zaxu-_ r.i_za‘ of the bus ran
 5;


    over the pada.-n-{::‘.ans left arm.
    wzmzsis mums:
        paws-EL,                .KAR_.L                                              1




        210 S ALAMEDA ST, CORPUS CERISTI, TX 73401
        (351) ss7—7235
 55    Time Noljﬁed
 g QAHRMM)                               1    4 3 6
                                                 .                                  How
                                                                                    mmed DISPATCHED
                                                                                                                                                                TnmeArrived
                                                                                                                                                                (241-IRMM)
                                                                                                                                                                                    1   4 4 9                      Reporl Dafe
                                                                                                                                                                                                               muwrnomrw)                                 ﬁix     /
                                                                                                                                                                                                                                                                      111.44
                                                                                                                                                                                                                                                                                          I      0 1 2
                                                                                                                                                                                                                                                                                              \£1_1_L_1
‘on                             Y
                                                                                                                                                                                                                                     '

                                                                                                                                                                                                                                                            ID
                                                                                                    oavm                                                                                                                                                    Num. 1777
                                                         '




                           D N?
                                                                                                                                                                                                                                                  .
                  1.                 ,



       53:».                             r1n'3'5.§"?§&°,{ad,coNNEn,
 5“I                                                                                                                                                                                                                                                                                                                 V



                                                                                                                                                                                                                                                            Dismal
                                                                                                                                                                                                                                                             we
                                                                                                                        «

                                x 1 74-3                                                                              conpus cmusrz POLICE DEPARTMENT                                                                                                                          L__;_;::;__1_;
                                                                                                                  -




                                                                                2
                                     -




 E     35,;
                       1-                                            .9             .0 ‘u           ~nAgency                                                                                           V




                                                                     ~                              ~                                                                                                                                                 ~                                                     95
;g“,:nEg';f;:,';'/$,';',§g;’0T*°°TU==            °“.”"          .caseu'3   c12o3397                                 TxDOTCrashxD              -
                                                                                                                                                  Pa9e[   3   of   3
                                                  '


     Crashtlate                                                                 *Crash‘|’xme                     gcaunxy’
    (MMIDDIYYYY)                    (H5! I 0 4          I   2 0        1   2    (ZGHRMM)       1 4     3:6       Name       NUECES
     °“’
       ‘
                                                                                                                     R
               comrus cl-uusr:                                                                                     *§ys.M
                                                                                                                            .

                                                                                                                                |-R
                                                                 ‘




                                                                                               _




    aslreel
    Name                 .   ALAMEDA
                                  -1 -7
             T X                              8 0 2    {O   0        «Agency   CORPUS CHRISTI POLICE DEPARTMENT
                     <




                                                                                    Name:   Last, Hrsl, Middle
           Pei§'on


                     Num



                                                 ES,   KIMMIE
                                              nnz, §ENi1'o
                                                 ENEZ, ALIGA
           mmwmu,




                                              BLOUNT, THERESA
                             NN           "
                                              GAzAwAY, ADRIAN
           HO                                 SAUCEDA, JULIO




                                                 ~      ~                                                                             ~   ~               96
Law Enfouzmeni and TxDOT Use ONLY.                                                                                                                                                          page 1
Form   CR4      WW2”                                              Case in      c12u3397                             TXDDT Crash   in                                   J     supp|en-ggnf


    Crash Dale                                                                      «Crash ‘ﬁme                  3 County
  TMM/DD/YYYY]             0151' 0 4                    ’
                                                            2   '3     1       2    (24HRMM)      1 4 3      5   Name       ""5555
                                                                                                                     1R
                                       '


       *

                                                                                                                                                Hwy.
                conpus cmusrr                                                                                       *sys.M LR
                                                                                                                            .

  I.§‘,.§‘{,                                                                                                                                  Film.


       ALAMEDA
  ,‘§r‘,'fe°‘


  om T x 1 7 8
                                                                                                             '




                                                                                                                                                                  ma
                                                                                                                                                                  uzsuieu
  Mum                                           0 2 0 0              v-Agency      CORPUS CHRISTI POLICE DEPARTMENT                                                         -L__I_;\_J__\;_l_,!

    Supplement type:                           PHOTO CALLICSI



  CCPD          Forensic Services Division
  Supplement Report


  Requested By: D.                     CONNER #1053.

    Latenecase Number..N/A

   Lab Case Number: N/A
                           "
    Narrative:                                      -
                                                                                                                                   .                                              .




   ON 05/04/12, I RESPONDED TO AN ASSIST AT 3300 BLOCK OF S. ALAMEDA ST. IN REFERENCE TO A MAJOR TRAFFIC ACCIDENT                                                                             y




   INVOLVING A PEDESTRIAN. I ARRIVED AT APPROXIMATELY 3:26pm AND WAS DIRECTED TO A REGIONAL TRANSIT AUTHORITY BUS
   STOP IN FRONT OF 3302 S. ALAMEDA ST. ALONG THE NORTHBOUND LANE OF S. ALAMEDA ST. AND SOUTH OFTEXAN TRAIL. THERE
   WAS A REGIONAL TRANSIT AUTHORITY BUS #230 IIC# TX:8S8767 STOPPED CURBSIDE NORTH OF THE BUS STOP. THE BUS HAD
   BLOOD-LIKE MATERIAL ON THE RIGHT REAR WHEE. (TWO 0‘ CLOCK POSITION). SOUTH OF THE BUS POSITION THERE WAS
   BLOOD—LIKE MATERIAL, BROKEN GLASS AND A ROUND RING (BEEL) CURBSIDE ALONG THE NORTHBOUND LANE. ON THE GRASS THERE
   WAS A STAINED, DAMAGED WATCH. THE CURB FACE SOUTH OF THE BLOOD-LIKE MATERIAL HAD SCRAPES AND'A BROWNISH STREAK
   D(TENDING TO'A POINT PROXIMATE THE NORTH END OF THE BUS STOP KIOSK. A GOUGE-LIKE MARK WAS ON THE CURE AT THAT
                           "
   POINT.                                  ’                                                                                           '




                                                                                                                                                                            /
                                                                                                                                                              »



                 ~.            ~




   I   PHOTOGIRAPHED THE SCENE, INCLUDING THE VIEW FROM THE DRIVER‘ S SEAT OF THE RIGHT SIDE MIRROR.                                                                   \/
   ICLEARED FOR FOLLOW'UP AT CHRIST US SPOHN MEMORIAL HOSPITAL (2606 HOSPITAL BLVD). I MADE CONTACT WITH THE HOSPITAL
   STAFF WHO WHERE ENROUTE TO SURGERY WITH A MALE IDENTIFIED TO ME AS DONNIE BROWN (dob: I0/D6/S6). AT APPROXIMATELY
   4:20pm PARTIAL PHOTOGRAPHS WERE OBTAINED OF MR. BROWN REFLECTING INJURIES TO THE LEFT SIDE OF THE HEAD, LEFT HAND
   AND A BANDAGED LEW ARM.

   THE IMAGES WERE DOWNLOADED INTO THE DIGITAL IMAGE MANAGEMENT SYSTEM                                                                     (DIMS).

   Evidence.(;ollected:                        NONE

   Evidence Disposition:
   Submitted to Property:
   Secured in Evidence Vault:
   Deszmyed:=
                                   '


                       .




   Released to:
   Authority of:           .




    Latent Lifted - Yes/No: NO
                                                                           ‘
    Numberof Ca'rds Submitted:
       Examiner‘s
                                                '


                       Initials:


   Photos Taken - Yes/No: YES
   Type: 35mm/Color/B&W/DigilaI/Serial#: DIGITAL/DIMS                                             DOWNLOAD

    555$?       med) PREBUL, JOHN                           T/I
                                                                                                     N‘Em_        2276          Agency            CORPUS CHRISTI POLICE DEPARTMENT


                                                                                                                                                                                            97
                                                                   _
Law Enforcement and TxDOT Use ONLY.                                                                                                                    Sum:!emenlPa9e   2
                                                            C1203397                                TxDOT Crash ID
                                               .   .



                                           Case        ID
F°,mCR'3Wo1,2mD                                                                _
    Crash Date                                                   «Crash Tlme                    C
  fmmmnmw, 0.51’             n 4     I   2 o       1        2    (WRMM) 1 4 3 5             fmﬁﬁmy NUECES                .



     -
                                                                                                      R                      I-My.
              conpus gnaxsn                                                                         *s1ys_M I-R
                                                                                                           .




  §,f,§‘;                                                                                                               l\Tum.



  ;;§,‘;;f‘    ALAMEDA
               "
  om T                                                          cokvuscmusnz POLICE DEPARTMENT                                              AW
                                                                                                                                            Distridl
                                                                                                                                                       L;_:LL4|_\__1
                                                                                        -




  Nun,‘         .x.   1 7 8 o 2 0 0            «Agency


   Supplemani: éypaz      ‘PHOTO CALLICSI




                                                                                                                               CORPUS CHRISTI POLICE DEPARTMENT
   lnvesli                                                                         ‘D
   Narne(%ar§?1red)   PREBUL, JOHN                                                 Num      _
                                                                                                2276           Agency



                                                                                                                                                                 98
                                                      G                                                                         U
                                          REGioNAL TRANSPORTATION AUTHORITY                                                                              .:9‘”"_“i‘

                                                                                                                                                                              10?
                                                                                                                                                                 'Jl‘l‘$;'


                                                                   EMPLOYEE REPORT or
                                                                                                                                                         I




                                                                                                                                                         i       _ _aSf
                                                                ACCIDENT/INCIDENT/lNJURY

Note:    Print legibly in inl:    or type   all   applica le information an both sides prior to submitting.
                                                          i$4ﬂQ4=Q

                                                                                                                                                                     W
Employee’:      Name:                                               Driver Lie #:    57597655‘                       Exp.   D                                Qﬁ          C)   F

                                                                                                                                                                 Q/{avg
                                                                                                                                                    :




Empl. LD. »                                                        0.0.3.44/72 /.gz                   Length of Servi                  ma»-.on-_&:

Dale of                                   Vehicle     #2 J96             Lpcatian ofincidenl/Accident         an     i      4’:-—r.¢£,1      mg                                     I/

                                                  Ml” f
                                                                                                                                                             E


 g5
Month
                         a; e                     Year                  Tim};
                                                                                         AM/@ /4:
                                                                                                       Day of Weel:
                                                                                                                                               Roule#



        Q Vehicle Accident                  U Passenger Accident 0                                                                    /9
                                                                                                                                        6
                                                                                    Employee Personal Accident/Injury                          No. Passengers
        f3’Vehicle Incident                 0 Passenger Incident D                  Disturbance       D
                                                                                                   Illrlus    OtherO                           No. Courtesy Cords



              Complete   this   side for all accidents        and incidents   (for vehicle      and/or passenger accidenlx      -   also complete reverse side ‘J



                                                                                    Ha
Describe accident/Incident completely               (if   needed, use additional paper);


   ‘Pa/‘A9                            ,£7‘'        £5’.            [#5                                34/‘)!/,9             /‘/réa£¢-—-.4’.-. df-A5‘
gs,-—-_ 7%                                A               926/           on              /j’7Q‘=*'l-4-/4'             i7Z,a94
                                                                                                                                             g‘7z?4«,7
 7£.‘ 740                               7%?
          2;
                                       vza/,7.
                          c:=«ss4...,, rd                                 %/4739:/¢$                          Aréwﬂ‘                                /’/<
  5/: 3735/ /$1                                     /.47/;¢r'L.z/a’? 5*                                                                 ./an/t               ‘ﬂex/9/75?
 /I7;//q?                          427//'                       {,4 /3217‘ 017                     7742 é":rr6-/'6 /74%
                    /I                    ,'§‘            1                                     Af/(AZ /{L
Did incident occur on company vehicle?        Yes          0        O     Na             not,   give distance Horn   company vehicle                         Feel
                                                                                    Was company vehicle involved? D Yes G No
                                                                                    If


Was person a passenger pricr lo incident? Yes              D        D No
                                                                    D Yes D         No     Transpcrled to Medical Attention? Cl Yes                0 No
 I 7%,
Did you request and/or receive medical attention?

          5                                                                                      51m      DControc1 C] Other



                            ,1;
Dove oi                                ee’s Signature                                              Employee   Status:


                                                                                                                         ________:_j_,__
                                                                                                                               logged Use                                         Onlyl
Signature oi Supervisor Receiving Report                                                                                                                by   (Office



                                                                                                                                                RT/1000001
                                                                                                                                                                                    35
                                ‘Complete           this    side for all vehicle
                                                                                 0          and/or passenger                              acciclenls.       Read and Complete All Areas
                                                                                                                                                                                         0              that gpply.             ,



Com;-zuni Ehirll: How                               lor    were you from point oi collision or passenger occidenl when olhefvehicle                                                               or pedestrian        was lirsl seen?            '




                                    Feel.
                                                                                                            Howlnrhunzolsiorl/plmen9uu:n7daiwl1u'vyouoppl'iedyombroies?                                                                       Fed
                                                                                                                                                                                                                                __
                                                                                                M.P.H.

Estimated Speed of your Vehicle at Time of Collision/Passenger Accident                                                                           M.P.H.            How far did your vehicle more alter colision?                          Feel

Were           Police nolilied?          Cl Yes      D No Were    called  scene? D Yes D No
                                                                                  Police             Io                                                         Police Ollicer     Is)                            Police Curl!    __
was Ambulance                       Requested?        Cl Yes D No   By Whom?
I-onspolted in Hospital?                           a Yes D No Hospital?                                                                                                                                           —        "'
                                                                                                                                                                                                                                        ;e
      .
                                                                                                                                                                                                                  E»                    s 3
ln|ured:                                                                                                                                                                                                          3       §             E 3
Names                                          Addresses                                             Phone    5?.                                                       Apparent    Injuries                      A?      3 6 65




DidyoundiceonyequipImrItdel$v/liledoingyowpro-hipinspec1im?(5$,Flools.dous,sems.Brd:3.Rrxiio,BOdvDarioge,Etc}                                                                                                 DYes       U          Na
Describe Defects


Did you notily someone ol                   deledsﬁa               Yes      O     No    Who did you nalily?                                                                    How?                                    When?
Passenger Accident:
Was Person;      D Boarding                            C] Alighling   D On Board El Al Front Door D At Rear Door D On D                                                                                   Lill           Slruclt        by Doors
Molion ol RTA Vehicle:                   0 Standing C] Starling D Stopping D Running C] Struighl aon Curvcjﬂ Going                                                                                                                      MPH
                                                  Steps D Front Plollorm D Aisle
                                                                                                                                                                I

     A Fall, Location:                   U         Fran!‘                           E] Center Sleps         E] Center                                                                                Plotlorrn.
                                                                           U Yes l:.lNo. Distance lrom Vehicle outside
ll


Did Person come                  into   contact with RTA Vehicle when                           Falling?                                                                                    if                             Ft

Condilion              ol:   Fronl Steps                                    Center Sleps                                                         Distance of involved door from curb?                                                    Fl./Inch

                                                                                                              U Forked Vehicle DSideswipe
                                                                                                                                             .
                                                                                                                                                                                                                                    _



Vehicle Al:cidelIf:DFixed Object                                            D  Other Veh.                                                                                                   U    Pedoslrion Cl At Bus Slop
                                            D Head-an                                                         U                                                                             0 Other:
           m                                                                D-Turning Leh                                 Backing                                   churning Right
                     veh. Direction: E] North                      ‘
                                                                            0 Soulh                           U           Easl                                      Dwest
                                         D5top Sign                             Usignul                       Cl None                                               DPolice                 QOlher;
                                                                                                                                                            '
           Traliic Control:
                         D Clear D Rain
           General Condilions:                             0                              C] Daylight Q Down/DuskFog                                                l:]Dorl:
                         D Dorkw/ Slreel lights            0                                                     Olher
    Slreel Surloce   Gary            D Wei                 0 ice            Q Muddy       D Oily      E] one
                                                                                                                                                        '




    Vehicle            (RTA Veh
                           Lights    D On                  0 oil:              (Other Veh C] On       O on)
Did you sound your horn? D Yes D No. Did Police issue cilolions at scene? U_Ves D No To Whom?
Damage               to   RTA Vehide/Property:
Apparent damage                     Io olher vehix:le/ property:                                                                                                                                          .

Driver:                                                                Address:                               Phone No.                                                        Driv. LiI" I
I
                1-
                J           '
                                U
                        REGIONAL TRANSPORTATION AUTHORITY
                                    Ai:cIDeNT/lNcInENT/ INJURY

                                    { (Use This Sheer   Fnrdddiﬁonal Information)
                                                                                            Q

                                                                                         ‘S’;
                                                                                                            _?'."‘
                                                                                                            f'*‘
                                                                                                                   ~ ‘-
                                                                                                                          '




Name of Empioyee:               A                        Dale of   ncIde_II   Accident                Employee



  /an ALE)‘            3Jé~*w                                                         0                                                                                    O
I               I                        SuPskvIson’s INVESTIGATION REPORT or

g              E
         '
                                                                                                                                                                             '




                                               ACCIDENT/INCIDENT/INJURY                                                                                                                       _       _
Note: Print Iegibly      in inl:   or lype all applicable information             an both     sides prior to subrnilling.


Name of Ernplayee         Involved;
Date/Day/Time al occurrence:                 5
                                                 Gé
                                                      2-
                                                                       I4                   river lic

                                                                                       / Z-‘$5      AM/®
                                                                                                         Q
                                                                                                        §:/‘i 2            I‘




                                                                                                                    RTA Veh. #
                                                                                                                                2OC4E[            Employee        ll:

                                                                                                                                                                  Route»!
                                                                                                                                                                         l   (
                                                                                                                                                                                    7;     S’

                                             4I_&~tebA,                AT 7'€.1£AN ‘TEA-l L’
Location of Accident/Incident:
Date/Time Occurrence was             lirst   Reported:   S 29]              /    Z1                                First   Reported To:        Z           A     bl SEA T01 61;
                                             0 Passenger Accident                  D                                                              D
                                                                                                                                                       |
                                                                 l

        3 Vehicle Acc/Inc.                                                                 Employee Personal Accident/Iniury                           Arrest    Made by P.D.lConslablel
        O Other (misc)                       Cl Passenger Incident                 0       Employee     Illness                 C] Police Report       Filed    - it




Was employee asked if He/She needed                   medical attention?
                                                                                       N   Yes   D No.       If   no, Give       Reason                                      EL      '~.     *’«‘~e   ill:

Was Employee sent to authorized clinic/hospital lat medical examination or treatment?                                           0 Yes g           No.
Was employee sent to dinic For drug and alcohol screening ¢Va D No. Reason:

Your Signature:      //                                                                    2nd   Spvr. Signalure:
                                                                                                                                    ”
                                                                       3
                                                    No Witnesslesl to accident:                                                               ’
                                                      N
Was Employee   perlonning reg   r work?      es                                                                                                        _/ C‘       .
                                                                                                                                                           '



Apparent nature of employee’: iniury:       [J
Had employee been instructed on proper jag procedures {including possible hazards]?                                        mes D              No.

             Campbte     this   side for all accidents     and incidents.         (Far vehicle    and/or passenger accidents - also complete reverse                                side ‘)


Describe accident/lncidenl completely ﬁl needed, use additional paper):
 lL.“Hl:7_I2.I’(1/72‘..47 v/Z12 iaaujei .:z»7                                            z:5$              l3MA/V"/‘_‘~ /5*-w-2                                 A       Sm-‘e?/c”.-'“«L

                    mu‘         The game.
                                       7712.                                                         a5/+3 A-7 %q¢.Ao;:»/;?~               ‘fa tit-we                    Him             —m.t_'\‘

 /liwb PASEL OLLT/'L-LiLl7gs'u                                        /14.50 /liq Tzmtszbi .~')L(!'—+/‘ l~l-M5
                                                                                ("I1—I?1)$
 ,—'.‘x»L.Q.e./ll   bu      P1242      (LL       vﬂaewsgzt-£27-’«-D fa ~/ﬁe. F42 Bantu: /~t=' .4.»/r;««c1«’_f.'1r'fé,($           %1 err AS up                                lféoc;-.Operator was running
Wus Ambulance requested to scene?
Was medical treatment given at scene?
Was person transported to hospital?
                                            Bén Time 0
                                                                           ‘Complete



                                                                                    '




                                                                                    Q
                                                                                        Behind Schedule.
                                                                                           es
                                                                                           Yes
                                                                                    E Yes D No
                                                                                                        this




                                                                                                        0 No
                                                                                                        D No
                                                                                                                   side for all vehicle and/or passenger accidents




                                                                                                                                  If
                                                                                                                                       Distance cl involved door lrum curB
                                                                                                                                       Yes,         by whom? [Bl
                                                                                                                                  Describe treatment:
                                                                                                                                  if yes, where? $e.’.i'Z.                                                                             _                                                                               F
                                                                                                                                                             Elot'%( /5’/vo
                                                                                                                                                                                                          ,‘                           ,
                                                                          IQPTUC-lC '/5W3
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                               .                                                  ,

                                                                                                                                                                                                                                  is
    7l'1«.:I2.a§,-Q- Cxﬂ. I                A
                        ‘




                                                '
                                                      0
                                       REGIONAL TRANSPORTATION AUTHORITY
                                                      Aécmsm/lnclnsm/INJURY
                                                          {Use This Shes! Iar Addiﬁnnal lnfarmolionj

                                                                     gig
                                                                                                                <3




                                                                                                           .5 [E1
                                                                                                                                        ~
                                                                                                                                    Empbyee   #: (2 »’,g_)\'
 Name of Emplayaer               421;;         £12’            ["4         =   Dale of lncidenl/Accidenf            (   l
                                                                                                                            *7’,




     “I-'12   ~/         5.-/-r/’        /sec/F.-156.4‘:
     “?7‘244—T /J4, Imu.Me,I:. A/»:.:z. 42443                                   ﬂu; Rug                    {—‘wc;e.Lo lJ:..11»fu(0L-"€.L3
     ‘ﬂu?         Bum                      t52¢,ur "N12.               Lu; I..=f1'-‘I’-*éi}.x 7%»-
                                                                                          7/21/xv.’ LL.-.43 sLee43.—,..«a d-.a/‘'u
      [.2114 ,m2c=u‘~r-'
\'    _llm2.£l.um'; /Urr.-z.12.-7’rm                           £2444 -f2J.ruL£~’-‘s              -fg 4%/1;, /-7 R1,:
      §3'.a.;.~1m;u/I; /<7u~f —//.                             UH’  4ri*Lzj9.u2.




 xi
     .




\....




.\
     \
                                                      t




                                                          Due
      ‘Leeyiﬂq,aAsAervice_stOD,can be verv dangerous. At many stops, you               have
                                                                                    will
1/"    passengers standing on the curb next to the bus as you pull away.            You need to
       balance the. need forsafety with the need to provide service.
’




       General Steps
       [:3   Look at the doors while closing them.
      13     Make sure passengers with               mobility problems or passengers with their
             hands   full   of packages, children,        etc., are seated before moving hue.

      E1     Make sure standees are behind the line.
      E .Check your right mirror for passertgers runningjo catch bus.                       /




                                       /(Give more time or distance
                                   U
                                   i




                               0       Let passengers be seated;

                               0       Let intoxicated customers move away
                       \/              for the bus before driving.




        Notes:




       Senrice Stops                                                  .                    Pa$1e‘l-   59
                                                                                   RTA000073
                                                                                            1   53
                                     LEAVING SERVICE STOPS


/Pnocenuggs
1.

2.
     -Mavkesure passengers have boarded or exited the bus.
     Collect fares
                                                                  /
                     and have passengers move behind the line before moving bus.
3.   Watch the doors close.
4.   Check to see ifall passengers with mobility problems       or passengers with packages,    etc.     are   1

     seated.
5.   Signal and check the   left   mirrors for trafﬁc and then check the rght mirror for   pasggers        i


6.   Take your foot off the brake and pull out using your half of the road.
7.   Merge smoothly with traffic and then straighten out the bus.




Caution:
0 When moving around a car remember not to turn too soon. Line up the rear
     dualsof the bus with the parked car before                 turning.

0    False starts cause many collisions and should be avoided.



Notes:




Service Stops                                                                                   Fage1- 70
                                                                                   RTA0000 74
                                                                                                1   54
     .3
            WV                             y   vvvv        vvvvvvvv nu                                                                             wwvwwvvwwvwvw
                                                           PEDESTRIAN INCIDENTS
                                                                                                                                                                                         }

                                                                                (If
\/        Pedestrian incidents are extremely serious and must be handled with the highest possible
          degree of sensitivity and professionalism.


          Basic ‘Procedures:

                              Stop the bus;

                  El          Try to determine the extent of the pedestn'an's injuries;

                              Immediately      call   the dispatcher for help;

                              Request police assistance;
                  EJEIEIEEI
                              Get courtesy cards from any witness on or off the                                             bus;

                              Note the details of the       collision;


                              Try to get the    name of the injured pedestrian.



                  El          Do not move the injured person unless necessary.
                  IZI         Stop heavy bleeding by applying                        direot pressure to the                             wound.

                              Keep the   injured person oomfortable until help arrives.




          Notes




                                                            _   ;r;r‘q_c_t.v:r'.a:q'aat                                                                                                                                                                               Filed
                                                                                                                                                           10/9/2014 11:51:34 AM
                                                                                                                                                                     Patsy Perez
                                                                                                                                                                    District   Clerk
                                                                                                                                                           Nueces County, Texas


                                        CAUSE NO.             2014-CCV—60671-1

DONNIE DOYLE BROWN                                                                                                       IN THE      COUNTY COURT
(D.O.B.: 10/06/1956)


VS.                                                                                                                                        AT LAW #            1


CORPUS CHRISTI REGIONAL                                         ¢@f@f0J¢09f0>f0J€@€0>i'4UJ1'09for at least      2 weeks, suddenly shows up and was trying to converse with                           me but I really cou1dn’t

look up and pay attention because                    when      I   was organizing        my    papers    I   realized that     I   had

forgotten a key       document and          tried to   remember where I had put               it.   By the time I was ready to

board the bus with          my transfer ticket the bus was already pulling very slowly away so                            I   walked

after the   bus with the ticket in          my left hand yelling and banging on the bus and I could hear and
see the passengers screaming for the bus driver to stop the bus and he wouldn’t.                                 The doors were

still   opened so     I   attempted to board the bus with                my    left   hand. Suddenly the doors closed.               I



could not get free and was dragged until                 I    tripped and      was    freed and fell under the rear wheels.

That’s    all I   remember about the accident.            I   must have gone into shock.

          My lawyer has told me there are reports                    I   was   intoxicated at the time of the accident.              I


was not and had not been drinking alcoholic beverages before the bus accident and                                     I   was not

intoxicated at the time of the accident.




          SWORN TO and SUBSCRIBED before me by the said Donnie Doyle Brown, under my




        ~
                                                          l


ofﬁcial   hand and seal of office on this the                            day of October, 2014.



                                           ~
                                                                     1




                              AMVRA VERA
                      otary Public. State of Texas                                                       State of Texas
                          My Commission   Exgives
                           January 08. 2018
                                              ~~




                                                              Page2of2

                                                                                                                                   112
            icallelgcom
                 3.:   .-:i4.i».is?i,                                                                         Read more   at call-c;r_corn




            Audit: RTA should work on reducing
            accidents, preventing breakdowns, keeping
            buses cleaner
            Accidents, cleanliness                                among chief concerns
            By Rhiannon Meyers

                                                        /
                                                         /.
            Friday,     December           28.   2012

            COl‘;iPUS CHRISTI —The Regional Transportation Authority should work on reducing
            accidents, preventing breakdowns and keeping buses cleaner, a recent audit found.

            State law requires                    some   public transportation agencies to undergo an audit every four
            years examining performance, including accidents, number of miles between road calls
            and the amount of tare collected versus total operations cost.

            The RTA also asked auditors this time to review its maintenance department. They
            noted a number of concerns that prompted board members at a recent committee
            hearing to ask                 CEO Scott Neeley to take steps to improve the department.
            "This       was a           great report and feel l    like   things like this are   good our agency because
                                                                                                        for

            itsheds light on the improvements we                          need to make," board member Tony Elizondo
            said at a recent committee meeting. “I                        don't get heartbroken over being critiqued or
            criticized. see it as an opportunity to improve on the great things we have
                                   l
                                                                                                                      here."


            Auditors reviewing data from 2008 to 2011                          made myriad recommendations                to   improve
            the agency's safety and efficiency. The RTA will have a public hearing about the
            findings Jan. 9 before preparing a response, which will be sent to state officials.

            _Accidents were                  among the top concerns         noted by auditors.    They reached       their highest

        ,   point in 2011 with 4.75 accidents per 100,000 miles, a                          numberthat includes both
    ~
            preventable and non-preventable accidents, such as times when a bus is rear—ended
            by a car. Industry standard is two accidents per 100,000 miles, Neeley said.

    —       The RTA recorded about 60 accidents in 2011, ranging from serious, including one
        -   time when a bus struck and killed a pedestrian, to minor, including times when drivers
_e           misjudged the height of curbs and the proximity of signs, poles and hydrants,
             scratching, denting and scraping buses, according to an RTA database of such
             incidents.

\            About         half of the        2011 accidents were preventable, the RTA found. In at least 10
             cases,         RTA          vehicles were rear-ended by other vehicles, according to the agency's
7            safety        and          security logs.

                                                                                                                                             106
Neeley said   RTA    plans to address the increasing accident rate by conducting "ride
checks,“ or ride-alongs with drivers to watch their driving behavior, and more intensive
post—accident education sessions.

Auditors also   recommended      the   RTA improve        its   tare recovery rate.

The RTA charges a base fare of 75 cents per trip, with discounts for seniors, people
with disabilities and children. Revenue from the fare, which is low compared to other
transit agencies, covered less than 7 percent of the cost to operate the bus system.
Other agencies typically have a higher fare recovery rate of 10 to 15 percent, Neeley
said.


The agency has no immediate plans to increase                   its  a slow process that requires
                                                                      fare,
committee   input.   Neeley said the   RTA   has   tried    instead to keep costs in check by
trimming services that are    inefficient or poorly       used.

"We're being frugal enough with our       money that we               don't   have to pass that burden            off

to our customers,"    he said.

While auditors found a well-staffed maintenance department performing regular
preventive maintenance, good quality work and having few repeat mechanical tailures,
they also found a number of concerns, including an outdated plan, a section of the
shop that is cluttered and messy and a lack of maintenance training.

Board members have asked Neeley to take a close look at the maintenance
department and provide updates on planned improvements.

"We need    to get   our maintenance department back to where                     it   needs   to be,"   board
member Vangie Chapa said.

Auditors also suggested the agency do a better job cleaning the buses and supervisors
do a betterjob inspecting the fleet to ensure is cleaned. The auditors found trash and
                                                     it


litter had not been cleaned from buses; handrails, walls and NC ducts that were dirty;

extensive graffiti on seats and several windshields that were cracked, including on the
drivers side.

Rosa Villarreal, the managing director of operations, said turnover is high among                                the
seven-member crew that cleans the RTA's more than 70 buses each night.

They are  required to have a commercial drivers license, but they make much less than
bus drivers, who got a pay hike in the past year so the RTA could better compete with
Eagle Ford Shale businesses paying top dollar for people with similar skills.

When    auditors visited, the cleaning crew    was down               at least   two people, she         said.


AUDIT FINDINGS
Recommendation: Focus on reducing accidents.                     '/


Response: The RTA’s safety program will be enhanced with “ride checks,” which are
assessments of driver behavior, regularly scheduled training and post—accident
education sessions.
                                                                                                                        107
Recommendation: Focus on increasing the                fare recovery rate.


Response: The        RTA will   closely monitor fare recovery rates      and   regularly present
information to directors.

Recommendation: Focus on increasing miles between road                   calls.


Response: The RTA will further develop a predictive maintenance program designed                    to
reduce the severity of failures and prevent breakdowns from occurring while the
vehicle   is in   service.

The ongoing replacement of          older fleet also   will   improve the miles between road   calls.


Recommendation: Develop cleaning procedures, including daily cleaning
requirements. Shop supervisors and the maintenance director should inspect vehicles
to   ensure they are clean.

Response: The RTA has developed procedures, expectations and service standards
for bus preservation and quality assurance inspections. These will be incorporated into
the maintenance employee guidelines.

                                                          ‘fl
Source: 2012 performance audit of the          RTA




~           © 2014 Scripps Newspaper Group — Online




                                                                                                         108